DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-10 are currently under consideration.

Priority
Acknowledgement is made that this application claims a benefit of priority from Application No. PCT/CU2018/05000 filed March 8, 2018, which claims priority to a foreign applications: CU2017-0028, filed March 15, 2017.
Certified copies of foreign priority applications have been received as required by 37 CFR 1.55.
It is noted that the examiner has established a priority date of March 08, 2018 for claims 1-10 of the instant application because the priority of the instantly claimed invention is based on the prior filed Cuba applications CU2017-0028 which is written in Spanish. The prior filed applications have not been translated and the Examiner is unable to determine the information in the document.
If applicant disagrees with any rejection set forth in this action based on examiner's establishment of a priority date of March 08, 2018 for claims 1-10 applicant is invited to submit a proper translation of the priority document and to point to page and line where support can be found establishing an earlier priority date. If Applicants 

Specification
The amendment filed 09/20/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of the disclosures of applications PCT/CU2018/05000 and CU 2017-0028.
MPEP 211.02 (a)(II) states:
When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Applicant is required to cancel the new matter in the reply to this Office Action.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent  §1.56).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "increased expression" in claim 2 is a relative term which renders the claim indefinite.  Based on the specification, a tumor with increased expression of HER receptor is one that has higher levels of this molecule as compared to a non-tumor cell of the same cell type ([0025]). However, a tumor cell that does not have increased expression of HER receptors is the one that has higher than normal levels of HER receptors proteins or genes as compared to a non-tumor cell of the same cell type but that does not have considerably increased levels of said expression ([0026]). There is no difference between a tumor with or without increased expression of HER receptors. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 3 is rejected because it is dependent on claim 2.

4 recites the limitation "as determined in a)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites for the use of the method according to claim 1 for the treatment of carcinomas of epithelial origin, but, since the claim does not set forth any steps involved in the method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claims 1-3 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining whether a patient diagnosed with carcinoma of epithelial origin is likely to respond to treatment with an inhibitor of EGFR, an evaluation/judgment step. This judicial exception is not integrated into a practical application because the recited additional elements are routine methods in the art and do not add an inventive concept. 
Under the broadest reasonable interpretation (BRI), the terms of the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111.01.
Claims 1-3 are drawn to a method for determining whether a patient diagnosed with carcinoma of epithelial origin is likely to respond to treatment with an inhibitor of the epidermal growth factor receptor (EGFR) family which comprises a step of determination in a sample taken from said patient the presence of at least one of the following biomarkers: co-expression of the HER1 and HER2 receptors and their expression levels, activating mutations in the RAS family genes. The claims are to processes, which fall in one of the statutory categories of invention. See MPEP 2106.03.
As explained in MPEP 2106.04(11) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The eligibility analysis comprises three-step tests: Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
1) Step 2A Prong one: evaluating whether the claim recites a judicial exception (MPEP 2106.3); 2) Step 2A Prong two: evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception (MPEP 2106.4); 3) Step 2B: evaluating whether the claim as a whole amounts to significantly more than the recited exception (MPEP 2106.5).  
Step 1 is satisfied.
Step 2A Prong One: Claims 1-3 recite the limitation of determining whether a patient diagnosed with carcinoma of epithelial origin is likely to respond to an inhibitor treatment, an evaluation/judgment step. Based on the enumerated groupings of abstract ideas in MPEP 2106.04: “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, accordingly the limitation falls into the “mental process” grouping of abstract ideas.
Claim 1 recites a judicial exception, as set forth above, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea, the claims recites the additional element of “a step of determination in a sample taken from said patient the presence of at least one of the following biomarkers: co-expression of the HER1 and HER2 receptors and their expression levels, activating mutations in the RAS family genes” in the limitation of the evaluation/judgment step.  Although this limitation indicates that additional steps are to be performed this limitation is recited at such a high level of generality making the limitation’s inclusion in this claim at best nominal. As stated in MPEP 2106.04(a), a 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, however, the additional elements are routine methods for an ordinary skilled person in the art. MPEP 2106.05(d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc.,
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Thus, these routine measuring methods do not add an inventive concept to the instant claim.
Similarly, claims 2, 3 and 10 recite the additional element “concluded that the patient is likely to respond to the treatment if: there is co-expression of the HER1 and HER2 receptors without increased expression of them or, there is presence of activating mutations in the RAS family genes” or “considered responders if the level of expression of HER1 and HER2 in the sample taken from them has a score of 1+ or 2+ measured by immunohistochemistry” or “for the treatment of carcinomas of epithelial origin”. As set forth above, these limitations are recited at such a high level of generality or a particular field of use making the limitation’s inclusion in this claim at best nominal or routine/conventional activities, do not add an inventive concept to the claims. Therefore the claims as whole do not mount to significantly more than the recited exception. 
Claims 1-3 and 10 are properly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allegra (Allegra et al., J of Clin Oncol 27:2091-2096, Publication Date: 2009-02-02).
	Allegra teaches that anti-EGFR monoclonal antibodies ceuximab and panitumumab when used either as monotherapy or in combination with chemotherapy, have shown that patients with metastatic colorectal carcinoma (carcinoma of epithelial origin) may benefit from these therapies (page 2092, §Statement of the Clinical Issue).
	Allegra teaches that five randomized controlled trials of cetuximab or panitumumab have evaluated outcomes for patients with metastatic colorectal carcinoma in relation to KRAS mutational status. There is a consistent correlation between presence of a KRAS mutation in codon 12 or 13 and lack of response to anti-EGFR antibody therapy in patients with metastatic colorectal cancer. Patients with no 
	Allegra teaches that Provisional Clinical Opinion from ASCO recommended that all patients with metastatic CRC who are candidates for anti-EGFR antibody therapy should have their tumor tested for KRAS mutations. If codons 12 or 13 of KRAS are mutated, patients with metastatic CRC should not receive anti-EGFR antibody therapy as part of their treatment (page 2092, §ASCO’s Provisional Clinical Opinion).

Claim(s) 1, 4, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonemori (Yonemori et al., J. Surg. Oncol. 2010:101:222-227, Publication Date: 2010-01-19).
It’s noted, based on the specification, tumors with a score between 1+ and 2+ for HER1 and/or HER2 can be classified as having no increased expression of these receptors. Tumor with a 3+ score for HER1 and/or HER2 can be classified as having increased expression of these receptor ([0032]).
Yonemori teaches that the epidermal growth factor receptor/human epidermal receptor (HER) family, including HER1-4, is involved in cell proliferation, differentiation, and survival (page 222, col.1, para. 2).
Yonemori teaches that HER2 over-expression and HER2 amplification (increased expression) are widely known as markers of aggressive tumor behavior and a poor clinical outcome in breast cancer patient (carcinoma of epithelial origin) (page 222, col.1, para. 2).

Yonemori teaches that trastuzumab is unable to block the formation of ligand-induced HER1/HER2 heterodimer. See p. 225-paragraph bridging columns.
Yonemori teaches that trastuzumab is ineffective in some HER2 expression breast cancer patients. One possible hypothesis is that the activation of other HER family members, e.g. HER1 (EGFR), might associate with trastuzumab resistance through the heterodimerization of HER2 with other HER receptors, enhancing cell proliferation and inhibiting apoptosis because trastuzumab does not prevent the ligand-induced formation of heterodimers (page 222, col. 2, para. 2).
Yonemori teaches method of detection expression of HER1 and HER2 by immunohistochemical examinations with a score on scale of 0-3+ according to the Dako scoring sysytem (page 223, col.1, para. 5).
Yonemori teaches that co-expression of HER1 and HER2 (HER1 expression in HER2 expression tumor) negatively correlates with qCR (P=0.073 in univariate analysis, P=0.071 in multivariate analysis) (page 224, col. 1, para. 3 and Table III). There is a tendency for the co-expression of HER1 and HER2 to be negatively associated with pCR (page 226, col.1, para. 2).

Claim(s) 1, 4, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan-Hui (Chan-Hui et al., US 2004/0229294 A1, Publication Date: 2004-11-18). 

Chan-Hui teaches a method to determine expression of HER1-HER2 in breast tumor tissue lysates (Example 10). Her1-Her2 heterodimers have higher expression levels in tumor tissue samples relative to normal tissue samples ([0380] and Fig. 14).
Chan-Hui teaches the cancers can be a breast cancer, ovarian cancer, prostate cancer or colorectal cancer (carcinoma of epithelial origin) (claims 7, 29, 33, 37).
Chan-Hui teaches selecting the patient for treatment with one or more inhibitor of the EGFR, e.g. cetuximab, trastuzumab, when the patient is identified as a responder (claim 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molina (Molina et al., Pat. No.: US 7,776,342 B2, Publication Date: 2010-08-17), and further in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April). 
Molina teaches a composition, comprising: immunogenic antigens, including extracellular domains of HER1 and HER2: an immunogenic potentiating (VSSPs) effective amount of a vaccine carrier consisting of very small size proteoliposomes Neisseria meningitids, wherein the ganglioside GM3 has been incorporated into the OMPC (claims 1-9).
Molina teaches that the composition may be useful in the prevention and treatment of cancer, particularly in prostate, colon, lung, breast, ovary, head-neck, vulva, and bladder cancer and glioma (col. 5, lines 55-60).
Molina teaches that the amount of each antigen in the vaccine composition, and the ratios among them, will be within the range of 1 µg to 1000 µg per vaccine dose (col. 7, lines 49-51).
Molina teaches that 1 mg of ECD-HER-1, and 1 mg of ECD-HER-2 were lyophilized together, and preserved at 4⁰C until immunization (Example 4).
Molina does not teach the step of determining whether a patient diagnosed with cancer is likely to respond to treatment with the inhibitor, comprising a step of determination in a sample taken from said patient the presence of co-expression of the HER1 and HER2 receptors and their expression levels.
Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).
Scott teaches tumor antigens that have been successfully targeted, including epidermal factor receptor (EGFR), HER2 (ERBB2) (page 279, §At a glance).
Scott teaches that ideally the target antigen should be abundant and accessible and should be expressed homogeneously, consistently and exclusively on the surface of cancer cells (page 279, §Tumor antigens as antibody targets).

Molina teaches a method of treating cancers with the bivalent vaccine. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from Molina and Scott to add a step of determination the presence of co-expression of the HER1 and HER2 receptors, because the bivalent vaccine can induce antibodies targeting to both HER1 and HER2 receptors, it would be obvious for the person skilled in the art to check expression of HER1 and HER2, and find patients with co-expression of HER1 and HER2 receptors without increased expression (score of 1+ or 2+ measured by immunohistochemistry) in order to find the optimal patient population, as recognized by Scott.  
Regarding claim 7 and 9, the limitations “BV is administered subcutaneously, intradermally or intramuscularly with weekly during the first five doses followed by monthly doses of maintenance by at least six months by subcutaneous, intradermal or intramuscular route” and “the responder patients show a complete or partial response after the administration of 9 doses of the BV”. It is noted that optimal suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.: US7,776,342 B2 (thereafter Pat. 342, Publication Date: 2010-08-17), in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April).
The claims of Pat. 342 teach a composition, comprising: immunogenic antigens, including extracellular domains of HER1 and HER2: an immunogenic potentiating (VSSPs) effective amount of a vaccine carrier consisting of very small size proteoliposomes (VSSPs) derived from the Outer Membrane Protein Complex (OMPC) of Neisseria meningitids, wherein the ganglioside GM3 has been incorporated into the OMPC (claims 1-9).
The claims of Pat. 342 do not explicitly teach using the compound to treat a patient with carcinoma of epithelial origin, and the step of determining whether a patient diagnosed with cancer is likely to respond to treatment with the inhibitor, comprising a step of determination in a sample taken from said patient the presence of co-expression of the HER1 and HER2 receptors and their expression levels.

The claims of Pat. 342 teach a composition of bivalent vaccine. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from Pat. 342, Scott to use the vaccine to treat a patient with carcinoma of epithelial origin, e.g. colorectal cancer, because the antibodies to EGFR family showed great success in treating colorectal cancer; and further add a step of determination the presence of co-expression of the HER1 and HER2 receptors, because the bivalent vaccine can induce antibodies targeting to both HER1 and HER2 receptors, it would be obvious for the person skilled in the art to check expression of HER1 and HER2, and find patients with co-expression of HER1 and HER2 receptors without increased expression (score of 1+ or 2+ measured by immunohistochemistry) in order to find the optimal patient population, as recognized by Scott.  
Taken together, the claims at issue are not identical, but they are not patentably distinct from each other.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642